Exhibit 10.4

DIRECTOR SUPPLEMENTAL COMPENSATION AGREEMENT

THIS AGREEMENT is made and entered into effective as of December 31, 2004 by and
between FAR WEST BANK, a bank organized and existing under the laws of the state
of Utah, (hereinafter “Bank” or “Employer”) and Ivan T. Call, a Director of the
Bank (hereinafter “Director”).

RECITALS

WHEREAS, the Director is a member of the Boards of Directors of the Bank
(hereinafter the “Board”); and

WHEREAS, the Bank desires to establish a compensation benefit program as a
fringe benefit for Directors of the Bank in order to attract and retain
individuals with extensive and valuable experience in the banking industry;

WHEREAS, the Director’s experience and knowledge of the affairs of the Employer
and the banking industry are extensive and valuable;

WHEREAS, it is deemed to be in the best interests of the Bank to provide the
Director with certain fringe benefits, on the terms and conditions set forth
herein, in order to reasonably retain the Director; and

WHEREAS, the Director and the Bank wish to specify in writing the terms and
conditions upon which this additional compensatory incentive will be provided to
the Director, or as applicable, to the Director’s spouse or designated
beneficiaries, as the case may be;

WHEREAS, it is the intent of the parties hereto that this Director Plan be
considered an unfunded arrangement maintained primarily to provide supplemental
retirement benefits for the Director, and be considered a non-qualified benefit
plan for the purposes of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); and

 

- 1 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the past employment performance and services
to be performed by the Director in the future, as well as the mutual promises
and covenants contained herein, the Director and the Bank agree as follows:

AGREEMENT

1.0 Terms and Definitions.

1.1 Effective Date. The term “Effective Date” shall mean the date identified as
such in the opening paragraph of this Agreement.

1.2 The Code. The “Code” shall mean the Internal Revenue Code of 1986, as
amended (the “Code”).

1.3 ERISA. The term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.

1.4 Director Benefit. The term “Director Benefit” shall mean the annual benefit
amounts determined pursuant to the terms of this Agreement, forfeited, reduced
or adjusted to the extent: (a) required under the other provisions of this
Agreement; (b) required by reason of the lawful order of any regulatory agency
or body having jurisdiction over the Employer; or (c) required in order for the
Employer to comply with any and all applicable state and federal laws,
including, but not limited to, income, employment and disability income tax laws
(e.g., FICA, FUTA, SDI).

1.5 Accrued Liability Balance. For the purposes of this Agreement, the term
“Accrued Liability Balance” shall mean the amount that has been accrued by the
Bank on its financial statements to fund the retirement benefits expense of the
Director as of the end of the month preceding Director’s termination of
employment.

The Bank shall account for this benefit using the regulatory accounting
principles of the Bank’s primary Federal Regulator. The Bank shall establish an
accrued liability retirement account for the Director into which appropriate
reserves shall be accrued.

1.6 Normal Retirement/Normal Retirement Age. The term “Normal Retirement” or
“Normal Retirement Age” shall refer to a date on or after the Director attains
age Seventy-Two (72), and a date on which the Director terminates service as a
Director for any reason other than Termination for Cause (as defined herein).

1.7 Disability/Disabled. For the purpose of this Agreement, Director will be
considered disabled if:

 

  (A) He is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, or

 

  (B)

He is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a

 

- 2 -



--------------------------------------------------------------------------------

 

continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of Director’s employer.

1.8 Termination for Cause. The term “Termination for Cause” shall mean
termination of Employment of the Director by reason of any of the following:
(i) gross negligence or gross neglect; or (ii) the Director is convicted of a
felony or misdemeanor involving moral turpitude, fraud or dishonesty; or
(iii) the willful violation of any law, rule or regulation (other than a traffic
violation or similar offense); (iv) an intentional failure to perform stated
duties; or (v) a breach of fiduciary duty involving personal profit.

1.9 Voluntary Termination. The term “Voluntary Termination” shall mean voluntary
resignation of his position as a Director prior to Normal Retirement Age.

1.10 Change in Control. Change in Control shall be defined as follows:

 

  (A) The acquisition of more than fifty percent (50%) of the fair market value
of the corporation or more than fifty percent (50%) of the voting power of the
Employer’s stock by a person or group;

 

  (B) The acquisition in a period of twelve (12) months or less of at least
thirty five percent (35%) of the Employer’s stock (voting power of the stock) by
a person or group;

 

  (C) The replacement of a majority of the Employer’s board in a period of
twelve (12) months or less by Directors who were not endorsed by a majority of
the board members serving immediately prior to such replacement; or

 

  (D) The acquisition in a period of twelve (12) months or less of forty percent
(40%) or more of the total gross fair market value of Employer’s assets
(immediately prior to the acquisition) by an unrelated entity.

For the purpose of this Agreement, transfers made on account of deaths or gifts,
transfers between family members or transfers to a qualified retirement plan
maintained by the Bank shall not be considered in determining whether there has
been a Change in Control.

1.11 Employment. For the purposes of this Agreement, the term “Employment” shall
refer to the Director’s service as a Director of the Bank’s Board of Directors.

 

- 3 -



--------------------------------------------------------------------------------

2.0 Scope, Purpose and Effect.

2.1 Continuation as Director. Although this Agreement is intended to provide the
Director with additional incentive to remain a member of the Board of Directors
of the Bank, neither this Agreement nor the payment of any benefits hereunder
shall be construed as giving the Director the right to be retained as a member
of the Board of Directors of the Bank.

3.0 Payments Upon retirement.

3.1 Payments Upon Normal Retirement. In the event the Director elects to retire
from service on the Board on a date which constitutes Normal Retirement as
defined in Paragraph 1.6 above, then Director shall be entitled to be paid an
amount equal to One Thousand, Six Hundred and Sixty-Six Dollars and Sixty-Seven
Cents($1,666.67) per month for a period of Sixty (60) months. Such payments
shall be made on the first day of each month, commencing the month following the
month in which the Director retires and continuing thereafter for a period of
Sixty (60) months. In the event the Director dies before receiving any or all of
such payments due, then Director’s designated beneficiary(ies) shall be entitled
to the payments (or the remaining payments) Director would have received had he
survived.

4.0 Payments in the Event of Disability or Death.

4.1 Disability. In the event the Director becomes Disabled while serving as a
Director of the Bank at any time after the Effective Date of this Agreement but
prior to Normal Retirement, then Director shall be entitled to be paid the same
benefits he would have been entitled to under paragraph 3.1 applicable to
“Payments Upon Normal Retirement”. Payments shall be made on the first day of
each month, commencing the month following the month in which the Director
becomes Disabled and continuing for a period of Sixty (60) months. In the event
the Director dies before receiving any or all of such payments due, then
Director’s designated beneficiary(ies) shall be entitled to the payments (or the
remaining payments) Director would have received had he survived.

4.2 Death. In the event the Director dies while serving as a Director of the
Bank at any time after the Effective Date of this Agreement but prior to Normal
Retirement, then Director’s beneficiary(ies) shall be entitled to be paid the
same benefits he would have been entitled to under paragraph 3.1 applicable to
“Payments Upon Normal Retirement”. Payments shall be made on the first day of
each month, commencing the month following the month in which the Bank receives
formal written notice of Director’s death, and shall continue for a period of
Sixty (60) months.

5.0 Payments in the Event Director Terminates Employment Prior to Normal
Retirement, or as Otherwise Described. In the event that Director’s Employment
terminates, other than by reason of Normal Retirement, Disability or death,
then, for the following events of termination, as applicable, the Director shall
be entitled to the benefits described below which correspond to the
circumstances surrounding the Director’s termination.

 

- 4 -



--------------------------------------------------------------------------------

5.1 Termination Without Cause. In the event the Director’s Employment as a
Director is Terminated by the Bank at any time after the Effective Date of this
Agreement but prior to the Normal Retirement Age, and such termination is not a
For Cause Termination, then Director shall be entitled to be paid the Accrued
Liability Balance. Payments shall be made in Sixty (60) substantially equal
monthly installments on the first day of each month, commencing with the month
after the month in which the Director is terminated. In the event the Director
dies before receiving any or all of such payments due, then Director’s
designated beneficiary(ies) shall be entitled to the payments (or the remaining
payments) Director would have received had he survived.

5.2 Voluntary Termination by the Director. In the event the Director Voluntarily
Terminates his position as a Director at any time after the Effective Date of
this Agreement but prior to the Normal Retirement Age, then Director shall be
entitled to be paid the Accrued Liability Balance. Payments shall be made in
Sixty (60) substantially equal monthly installments on the first day of each
month, commencing with the month after the month in which the Director
terminates. In the event the Director dies before receiving any or all of such
payments due, then Director’s designated beneficiary(ies) shall be entitled to
the payments (or the remaining payments) Director would have received had he
survived.

5.3 Removal for Cause. The Director agrees that if he is removed from the Bank’s
Board of Directors and such removal is For Cause, as defined in Paragraph 1.8 of
this Agreement, he shall forfeit any and all rights and benefits he may have
under the terms of this Agreement and shall have no right to be paid any of the
amounts which would otherwise be due pursuant to the terms of this Agreement. In
addition, in the event Director is removed For Cause, Director’s
beneficiary(ies) shall no longer have any right to be paid any monies to which
they may have otherwise have been entitled pursuant to the terms of this
Agreement.

5.4 Termination Following a Change in Control. In the event the Director’s
Employment with the Employer is terminated Following a Change in Control (as
defined in Paragraph 1.10 above) then the Director shall be entitled to be paid
the Accrued Liability Balance. Payments shall be made in Sixty
(60) substantially equal monthly installments on the first day of each month,
commencing with the month after the month in which the Director is terminated.
In the event the Director dies before receiving any or all of such payments due,
then Director’s designated beneficiary(ies) shall be entitled to the payments
(or the remaining payments) Director would have received had he survived.

6.0 IRS Section 280G Issues. If all or any portion of the amounts payable to the
Director under this Agreement, either alone or together with other payments
which the Director has the right to receive from the Employer, constitute
“excess parachute payments” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), that are subject to the excise
tax imposed by Section 4999 of the Code (or similar tax and/or assessment),
Director shall be responsible for the payment of such excise tax and Employer
(and its successor) shall be responsible for any loss of deductibility related
thereto.

 

- 5 -



--------------------------------------------------------------------------------

7.0 Right To Determine Funding Methods. The Employer reserves the right to
determine, in its sole and absolute discretion, whether, to what extent and by
what method, if any, to provide for the payment of the amounts which may be
payable to the Director, under the terms of this Agreement. In the event that
the Employer elects to fund this Agreement, in whole or in part, through the use
of life insurance or annuities, or both, the Employer shall determine the
ownership and beneficial interests of any such policy of life insurance or
annuity. The Employer further reserves the right, in its sole and absolute
discretion, to terminate any such policy, and any other device used to fund its
obligations under this Agreement, at any time, in whole or in part. Consistent
with Paragraph 9 below, the Director shall have no right, title or interest in
or to any funding source or amount utilized by the Employer pursuant to this
Agreement, and any such funding source or amount shall not constitute security
for the performance of the Employer’s obligations pursuant to this Agreement. In
connection with the foregoing, the Director agrees to execute such documents and
undergo such medical examinations or tests which the Employer may request and
which may be reasonably necessary to facilitate any funding for this Agreement
including, without limitation, the Employer’s acquisition of any policy of
insurance or annuity.

8.0 Administrative and Claims Provision.

8.1 Named Fiduciary and Plan Administrator. The “Named Fiduciary and Plan
Administrator” of this Director Plan shall be Far West Bank. As Named Fiduciary
and Plan Administrator, Far West Bank shall be responsible for the management,
control and administration of the Director Plan. The Named Fiduciary may
delegate to others certain aspects of the management and operation
responsibilities of the Director Plan, including employment of advisors and the
delegation of ministerial duties to qualified individuals.

8.2 Claims Procedure. In the event a dispute arises over the benefits under this
Director Plan and benefits are not paid to the Director (or to the Director’s
beneficiary[ies] in the case of Director’s death) and such claimants feel they
are entitled to receive such benefits, then a written claim must be made to the
Named Fiduciary and Plan Administrator named above within forty-five (45) days
from the date payments are refused. The Named Fiduciary and Plan Administrator
shall review the written claim and if the claim is denied, in whole or in part,
they shall provide in writing within forty-five (45) days of receipt of such
claim the specific reasons for such denial, reference to the provision of the
Director Plan upon which the denial is based and any additional material or
information necessary to perfect the claim. Such written notice shall further
indicate the additional steps to be taken by claimants if further review of the
claim denial is desired. Any decision by the Employer denying a claim by the
Director for benefits under this Agreement shall be stated in writing and
delivered or mailed, via registered or certified mail, to the Director, the
Director’s spouse or the Director’s beneficiaries, as the case may be.
Furthermore, a claim shall be deemed denied if the Named Fiduciary and Plan
Administrator fail to take any action within the aforesaid forty-five (45) day
period.

If claimants desire a second review, they shall notify the Named Fiduciary and
Plan Administrator in writing within forty-five (45) days of the first claim
denial. Claimants may review this Director Plan or any documents relating
thereto and submit any written issues and

 

- 6 -



--------------------------------------------------------------------------------

comments they may feel appropriate. In their sole discretion, the Named
Fiduciary and Plan Administrator shall then review the second claim and provide
a written decision within forty-five (45) days of receipt of such claim. This
decision shall likewise state the specific reasons for the decision and shall
include reference to specific provisions of the Plan Agreement upon which the
decision is based.

8.3 Arbitration of Disputes. All claims, disputes and other matters in question
arising out of or relating to this Agreement or the breach or interpretation
thereof, other than those matters which are to be determined by the Employer in
its sole and absolute discretion, shall be resolved by binding arbitration
before a representative member, selected by the mutual agreement of the parties,
of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”), located in
San Francisco, California. In the event JAMS is unable or unwilling to conduct
the arbitration provided for under the terms of this paragraph, or has
discontinued its business, the parties agree that a representative member,
selected by the mutual agreement of the parties of the American Arbitration
Association (“AAA”) located in San Francisco, California, shall conduct the
binding arbitration referred to in this paragraph. Notice of the demand for
arbitration shall be filed in writing with the other party to this Agreement and
with JAMS (or AAA, if necessary). In no event shall the demand for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claim, dispute or other matter in question would be barred by the
applicable statute of limitations. The arbitration shall be subject to such
rules of procedure used or established by JAMS, or if there are none, the rules
of procedure used or established by AAA. Any award rendered by JAMS or AAA shall
be final and binding upon the parties, and as applicable, their respective
heirs, beneficiaries, legal representatives, agents, successors and assigns, and
may be entered in any court having jurisdiction thereof. The obligation of the
parties to arbitrate pursuant to this clause shall be specifically enforceable
in accordance with, and shall be conducted consistently with, the provisions of
Utah Law and Civil Procedure. Any arbitration hereunder shall be conducted in
Provo, Utah, unless otherwise agreed to by the parties.

8.4 Attorneys’ Fees. In the event of any arbitration or litigation concerning
any controversy, claim or dispute between the parties hereto, arising out of or
relating to this Agreement or the breach hereof, or the interpretation hereof,
(a) each party shall pay his own attorneys’ arbitration fees incurred (pursuant
to paragraph 8.3); (b) the prevailing party shall be entitled to recover from
the other party reasonable expenses, attorneys’ fees and costs incurred in the
enforcement or collection of any judgment or award rendered. The “prevailing
party” means any party (one party or both parties, as the case may be)
determined by the arbitrator(s) or court to be entitled to money payments from
the other, not necessarily the party in whose favor a judgment is rendered.

9.0 Status as an Unsecured General Creditor and Rabbi Trust. Notwithstanding
anything contained herein to the contrary: (i) the Director shall have no legal
or equitable rights, interests or claims in or to any specific property or
assets of the Employer as a result of this

 

- 7 -



--------------------------------------------------------------------------------

Agreement; (ii) none of the Employer’s assets shall be held in or under any
trust for the benefit of the Director or held in any way as security for the
fulfillment of the obligations of the Employer under this Agreement; (iii) all
of the Employer’s assets shall be and remain the general unpledged and
unrestricted assets of the Employer; (iv) the Employer’s obligation under this
Agreement shall be that of an unfunded and unsecured promise by the Employer to
pay money in the future; and (v) the Director shall be an unsecured general
creditor with respect to any benefits which may be payable under the terms of
this Agreement.

Notwithstanding subparagraphs (i) through (v) above, the Employer and the
Director acknowledge and agree that, in the event of a Change in Control, upon
request of the Director, or in the Employer’s discretion if the Director does
not so request and the Employer nonetheless deems it appropriate, the Employer
shall establish, not later than the effective date of the Change in Control, a
Rabbi Trust or multiple Rabbi Trusts (the “Trust” or “Trusts”) upon such terms
and conditions as the Employer, in its sole discretion, deems appropriate and in
compliance with applicable provisions of the Code, in order to permit the
Employer to make contributions and/or transfer assets to the Trust or Trusts to
discharge its obligations pursuant to this Agreement. The principal of the Trust
or Trusts and any earnings thereon shall be held separate and apart from other
funds of the Employer to be used exclusively for discharge of the Employer’s
obligations pursuant to this Agreement and shall continue to be subject to the
claims of the Employer’s general creditors until paid to the Director in such
manner and at such times as specified in this Agreement.

10.0 Miscellaneous.

10.1 Opportunity To Consult With Independent Advisors. The Director acknowledges
that he has been afforded the opportunity to consult with independent advisors
of his choosing including, without limitation, accountants or tax advisors and
counsel regarding both the benefits granted to him under the terms of this
Agreement and the (i) terms and conditions which may affect the Director’s right
to these benefits and (ii) personal tax effects of such benefits including,
without limitation, the effects of any federal or state taxes, Section 280G of
the Code, and any other taxes, costs, expenses or liabilities whatsoever related
to such benefits, which in any of the foregoing instances the Director
acknowledges and agrees shall be the sole responsibility of the Director
notwithstanding any other term or provision of this Agreement. The Director
further acknowledges and agrees that the Employer shall have no liability
whatsoever related to any such personal tax effects or other personal costs,
expenses, or liabilities applicable to the Director and further specifically
waives any right for himself or herself, and his or her heirs, beneficiaries,
legal representatives, agents, successor and assign to claim or assert liability
on the part of the Employer related to the matters described above in this
Paragraph 10.1. The Director further acknowledges that he has read, understands
and consents to all of the terms and conditions of this Agreement, and that he
enters into this Agreement with a full understanding of its terms and
conditions.

10.2 Notice. Any notice required or permitted of either the Director or the
Employer under this Agreement shall be deemed to have been duly given, if by
personal delivery, upon the date received by the party or its authorized
representative; if by facsimile,

 

- 8 -



--------------------------------------------------------------------------------

upon transmission to a telephone number previously provided by the party to whom
the facsimile is transmitted as reflected in the records of the party
transmitting the facsimile and upon reasonable confirmation of such
transmission; and if by mail, on the third day after mailing via U.S. first
class mail, registered or certified, postage prepaid and return receipt
requested, and addressed to the party at the address given below for the receipt
of notices, or such changed address as may be requested in writing by a party.

 

If to the Employer:

  Far West Bank   201 E. Center Street   Provo, Utah 84606-3166   Attention: H.
Don Norton If to the Director:   ________________________  
________________________   ________________________

10.3 Alienability And Assignment Prohibition. Neither the Director, nor the
Director’s surviving spouse, nor any other beneficiary(ies) under this Director
Plan shall have any power or right to transfer, assign, anticipate, hypothecate,
mortgage, commute, modify or otherwise encumber in advance any of the benefits
payable hereunder, nor, prior to payment in accordance with the terms of this
Agreement, shall any portion of such amounts be: (i) subject to seizure by any
creditor of the Director, by a proceeding at law or in equity, for the payment
of any debts, judgments, alimony or separate maintenance obligations which may
be owed by the Director or his beneficiary(ies); or (ii) transferable by
operation of law in the event of bankruptcy, insolvency or otherwise. In the
event the Director or any beneficiary attempts assignment, commutation,
hypothecation, transfer or disposal of the benefits hereunder, any such
attempted assignment or transfer shall be void.

10.4 Binding Effect/Merger or Reorganization. This Agreement shall be binding
upon and inure to the benefit of the Director and the Bank. Accordingly, the
Bank shall not merge or consolidate into or with another bank or corporation, or
reorganize or sell substantially all of its assets to another bank, corporation,
firm or person, unless and until such succeeding or continuing bank,
corporation, firm or person expressly agrees, in writing, to assume and
discharge the duties and obligations of the Employer under this Director
Agreement. This Director Agreement shall be binding upon the parties hereto,
their successors, beneficiaries, heirs and personal representatives.

10.5 Nonwaiver. The failure of either party to enforce at any time or for any
period of time any one or more of the terms or conditions of this Agreement
shall not be a waiver of such term(s) or condition(s) or of that party’s right
thereafter to enforce each and every term and condition of this Agreement.

10.6 Partial Invalidity. If any terms, provision, covenant, or condition of this
Agreement is determined by an arbitrator or a court, as the case may be, to be
invalid, void, or unenforceable, such determination shall not render any other
term, provision, covenant or condition invalid, void or unenforceable, and the
Agreement shall remain in full force and effect notwithstanding such partial
invalidity.

 

- 9 -



--------------------------------------------------------------------------------

10.7 Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties with respect to the subject
matter of this Agreement and contains all of the covenants and agreements
between the parties with respect thereto. Each party to this Agreement
acknowledges that no other representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not set forth herein, and that no other
agreement, statement, or promise not contained in this Agreement shall be valid
or binding on either party.

10.8 Amendment or Revocation. Subject to Paragraph 11.0, it is agreed by and
between the parties hereto that, during the lifetime of the Director, this
Director Agreement may be amended or revoked at any time or times, in whole or
in part, by the mutual written consent of the Director and the Bank.

10.9 Paragraph Headings. The paragraph headings used in this Agreement are
included solely for the convenience of the parties and shall not affect or be
used in connection with the interpretation of this Agreement.

10.10 No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any person.

10.11 Governing Law. The laws of the State of Utah, other than those laws
denominated choice of law rules, and where applicable, the rules and regulations
of the Board of Governors of the Federal Reserve System, Federal Deposit
Insurance Corporation, Office of the Comptroller of the Currency, or any other
regulatory agency or governmental authority having jurisdiction over the
Employer, shall govern the validity, interpretation, construction and effect of
this Agreement.

10.12 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or
singular, as the case may be, in all cases where they would so apply.

10.13 Effect on Other Bank Benefit Plans. Nothing contained in this Director
plan Agreement shall affect the right of the Director to participate in or be
covered by any qualified or non-qualified pension, profit-sharing group, bonus
or other supplemental compensation or fringe benefit plan constituting a part of
the Bank’s existing or future compensation structure.

 

- 10 -



--------------------------------------------------------------------------------

11.0 Termination or Modification of Agreement by Reason of Changes in the Law,
Rules or Regulations. The Bank is entering into this Agreement upon the
assumption that certain existing tax laws, rules and regulations will continue
in effect in their current form. If any said assumptions should change and said
change has a detrimental effect on this Director Plan, then the Bank reserves
the right to terminate or modify this Agreement accordingly.

IN WITNESS WHEREOF, the Employer and the Director have executed this Agreement
on the date first above-written in the City of Provo, Utah.

 

FAR WEST BANK     By   /s/ H. Don Norton     Date:   7/17/06 Title   Pres/CEO -
Vice Chairman      

 

DIRECTOR     By   /s/ Ivan T. Call     Date:   July 17, 2006

/s/ Michael M. Anderson

   

/s/ Michael M. Anderson

Witness     Witness

 

- 11 -